Opinion issued April 16, 2015




                                   In The

                            Court of Appeals
                                  For The

                        First District of Texas
                           ————————————
                            NO. 01-14-00319-CV
                          ———————————
  BEVERLY SCOTT, GWENDOLYN CARPENTER, DERRICK SCOTT,
              AND SAMMIE SCOTT, Appellants
                                     V.
      DR. ROBIN LYNN ARMSTRONG, CURTIS J. BICKERS, AND
            VUJASINOVIC & BECKCOM PLLC, Appellees


                  On Appeal from the 234th District Court
                           Harris County, Texas
                     Trial Court Case No. 2012-33615


                        MEMORANDUM OPINION

     Eula Mae Scott passed away in January 2009. Her family, including her

daughter, appellant Beverly Scott, filed a lawsuit nearly four years later, in

November 2012. The lawsuit alleged various claims against various defendants,
who filed summary-judgment motions asserting various defenses and affirmative

defenses. Appellee Robin Lynn Armstrong, a medical doctor facing a wrongful-

death claim, asserted a limitations defense. Appellees Curtis J. Bickers and

Vujasinovic & Beckcom, PLLC, former attorneys for the Scott family, faced a

breach-of-contract claim. Their summary-judgment motion disputed two elements

of the contract claim, the existence of a valid contract, and breach. Summary

judgment was granted in favor of all the appellees.

      Several members of the Scott family filed a notice of appeal.* In their

appellate brief, they reiterate factual allegations contained in the trial-court

pleadings, but they do not present any argument that summary judgment was

incorrectly granted as to any appellee. Moreover, their brief does not comply with

the requirements of Texas Rule of Appellate Procedure 38.1, including the

necessity to state the issues presented and to make a clear and concise argument for

their contentions with appropriate citations to legal authorities and the record. See

TEX. R. APP. P. 38.1.

      Because pro se litigants are held to the same standards as licensed attorneys,

see Mansfield State Bank v. Cohn, 573 S.W.2d 181, 184–85 (Tex. 1978), we must

conclude that the appellants have waived any other grounds they may have


*
      The appellants are Beverly Scott, Gwendolyn Carpenter, David Scott, and
      Sammie Scott. Only Beverly, Gwendolyn, and David signed the pro se
      appellants’ brief.

                                         2
intended to present for appellate review. See Tesoro Petroleum Corp. v. Nabors

Drilling USA, Inc., 106 S.W.3d 118, 128 (Tex. App.—Houston [1st Dist.] 2002,

pet. denied).

        We affirm the judgment of the trial court. All pending motions are denied as

moot.




                                              Michael Massengale
                                              Justice

Panel consists of Justices Keyes, Bland, and Massengale.




                                          3